      Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


SEAN O. WATSON                                        CIVIL ACTION

VERSUS                                                NUMBER: 19-2219

REGINALD JONES, ET AL                                 SECTION: “B”(3)

                                  OPINION


       Before the Court are: (1) Defendants National Interstate

Insurance       Company   (“National”),      Evergreen    Transport,        LLC

(“Evergreen”), and Reginald S. Jones’ (“Mr. Jones”) (collectively

“defendants”) motion for partial summary judgment (Rec. Doc. 12);

(2) plaintiff Sean O. Watson’s response in opposition (Rec. Doc.

14); and (3) defendants’ reply in support of their motion for

summary judgment (Rec. Doc. 18).

I.     FACTS AND PROCEDURAL HISTORY

       The facts of this case arise from an automobile accident,

involving plaintiff Sean O. Watson and defendant Mr. Jones. Rec.

Doc. 1-4 at 1. Plaintiff is a resident of Jefferson Parish. Id.

Mr. Jones is a resident of Mobile County, Alabama. Id. Defendant

Evergreen is a foreign corporation authorized to do business in

the    Parish   of   Orleans.   Id.   Defendant   National   is   a   foreign

insurance corporation authorized to do business in the Parish of

Orleans, incorporated and with its principal place of business in

Ohio. Id.


                                       1
     Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 2 of 10



      On February 14, 2018, plaintiff was traveling eastbound in

the left lane of Interstate 610 in Orleans Parish, Louisiana. Id.

A 2012 Kenworth Construction truck, owned by defendant Evergreen,

operated by defendant Mr. Jones, allegedly entered plaintiff’s

lane and crashed into plaintiff’s vehicle. Id. at 2. On February

4, 2019, plaintiff filed suit in the Civil District Court for the

parish   of   Orleans.    Id.   at    1.       In   his   state   court     complaint,

plaintiff asserted two causes of action against defendant Mr. Jones

as follows: (1) liability for acts causing damage pursuant to

Louisiana Civil Code Article 2315; and (2) negligence pursuant to

Louisiana Civil Code Article 2316. Id. Plaintiff also asserted a

cause    of   action   against       defendant         Evergreen,      claiming   they

negligently entrusted their vehicle to a negligent driver, i.e.

negligent supervision, hiring, and training. Id. at 3. Plaintiff

further asserted that defendant Evergreen is liable for the acts

of   their    employee,   Mr.    Jones,        under      a   theory   of   respondeat

superior, i.e. vicarious liability. 1 Id.

      Defendants thereafter removed the case to federal court based

on diversity jurisdiction on March 8, 2019. See Rec. Doc. 1.

Defendants have filed the instant motion for partial summary

judgment, alleging that because defendant Evergreen has stipulated


1 Plaintiff notes in his complaint that “[u]pon information and belief, [Mr.

Jones] was in the course and scope of his employment with [Evergreen] at the
time of the subject crash . . . [Evergreen] is liable for the acts of its
employee under the theory of respondeat superior.” Rec. Doc. 1-4. at 3 (emphasis
added).

                                           2
      Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 3 of 10



that Mr. Jones was in the course and scope of his employment at

the time of the accident, plaintiff, as a matter of law, cannot

simultaneously     maintain      independent    causes   of   action    in    tort

against both Mr. Jones and Evergreen for the same incident. Rec.

Doc. 12-3 at 2. Plaintiff has opposed the motion for partial

summary judgment. Rec. Doc. 14.

II.    LAW AND ANALYSIS

          a. Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate      when     “the    pleadings,    depositions,     answers       to

interrogatories,        and   admissions   on   file,    together      with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). “As to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A genuine issue of material fact exists if

the evidence would allow a reasonable jury to return a verdict for

the non-moving party. Anderson, 477 U.S. at 248. The court should

view all facts and evidence in the light most favorable to the

                                       3
   Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 4 of 10



non-moving party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453

F.3d 283, 285 (5th Cir. 2006). Mere conclusory allegations are

insufficient to defeat summary judgment. Eason v. Thaler, 73 F.3d

1322, 1325 (5th Cir. 1996).

     The   movant    must   point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the   affidavits,    if   any,’   which   it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Religious Organization

Exemptionbuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). “This court

will not assume in the absence of any proof that the nonmoving

party could or would prove the necessary facts, and will grant

summary judgment in any case where critical evidence is so weak or

tenuous on an essential fact that it could not support a judgment

in favor of the [non-movant].” McCarty v. Hillstone Rest. Grp.,

864 F.3d 354, 357 (5th Cir. 2017).

                                     4
      Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 5 of 10



       Additionally, “[a] partial summary judgment order is not a

final judgment but is merely a pre-trial adjudication that certain

issues are established for trial of the case.” Streber v. Hunter,

221 F.3d 701, 737 (5th Cir. 2000). Partial summary judgment serves

the purpose of rooting out, narrowing, and focusing the issues for

trial. See Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d

1408, 1415 (5th Cir. 1993).

            b. A Plaintiff May Not Pursue Simultaneous Causes of
               Action Against Defendants Mr. Jones and Evergreen.

       In diversity cases such as these, federal courts must apply

state substantive law. In re Katrina Canal Breaches Litig., 495

F.3d 191, 206 (5th Cir. 2007)(citing Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78 (1938); Ashland Chem. Inc. v. Barco Inc., 123 F.3d

261, 265 (5th Cir.1997). To determine Louisiana law, a federal

district court looks to the final decisions of the Louisiana

Supreme Court. Am. Int’l Specialty Lines ins. Co. v. Canal Indemn.

Co., 352 F.3d 254, 260 (5th Cir. 2003). In the absence of a final

decision of the Louisiana Supreme Court regarding the disputed

issue, the court must make an “Erie Guess” to determine how the

Louisiana Supreme Court would resolve the issue if presented with

the same case. Id.; see also Jones v. Nat'l Liab. & Fire Ins. Co.,

No.    CV   19-4353,   2020   WL   1332944,   at   *2   (E.D.   La.   Mar.   23,

2020)(citing Thomas v. Chambers, No. CV 18-4373, 2019 WL 1670745,

at *6 (E.D. La. Apr. 17, 2019).



                                       5
   Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 6 of 10



     There are currently no Louisiana Supreme Court decisions that

address the current issue. Jones, 2020 WL 1332944, at *2 (citing

Wright v. Nat'l Interstate Ins. Co., No. CV 16-16214, 2017 WL

5157537, at *2 (E.D. La. Nov. 7, 2017)). Several courts, including

federal courts in this district, have made Erie guesses regarding

this exact issue, and have ruled in favor of defendants’ argument.

Id. (citing     Wright, 2017 WL 5157537, at *2; Dennis v. Collins,

No. CV 15-2410, 2016 WL 6637973, at *8 (W.D. La. Nov. 9, 2016);

Coffey   v.   Knight   Refrigerated,       LLC,   No.   CV   19-3981,   2019   WL

5684258, at *3 (E.D. La. Nov. 1, 2019); Franco v. Mabe Trucking

Co., Inc., No. 17-871, 2018 WL 6072016, at *4 (W.D. La. Nov. 20,

2018); Vaughn v. Taylor, No. 18-1447, 2019 WL 171697, at *3 (W.D.

La. Jan. 10, 2019); Wilcox v. Harco Int'l Ins., No. CV 16-187-SDD-

EWD, 2017 WL 2772088, at *3 (M.D. La. June 26, 2017)).

     In Dennis v. Collins, the federal court for the Western

District of Louisiana dealt with the identical issue. Dennis v.

Collins, No. CV 15-2410, 2016 WL 6637973, at *7 (W.D. La. Nov. 9,

2016). In Dennis, plaintiff was injured when a Greyhound bus

allegedly collided with a vehicle in which she was a passenger.

Id. at *1. Plaintiff asserted a claim against defendant Greyhound

Lines Inc. for negligent supervision, hiring, and training, and

against defendant driver, Collins, for negligent operation of the

bus. Id. Defendant Greyhound stipulated that Collins was in the




                                       6
   Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 7 of 10



course and scope of his employment at the time of the alleged

incident. Id.

     The   Western   District   held    that   plaintiff   was   unable   to

maintain simultaneous claims for negligence against both defendant

Greyhound and defendant Collins. Id. at *7. In their holding, the

court synthesized a rule that states in pertinent part:

     A plaintiff may not simultaneously maintain independent
     causes of action in tort against both an employee and an
     employer for the same incident when the plaintiff
     alleges both (a) negligence by the employee and (b)
     negligent hiring, training, and/or supervision by the
     employer; and (c) the employer stipulates that the
     employee acted in the course and scope of employment.

Id. (emphasis in original). As such, defendant’s motion for partial

summary judgment on the claim against them for the negligent

supervision, hiring, and training of Collins was granted, and the

claim was dismissed. Id. at *8.

     Similarly, in Wright v. National Interstate Ins. Co., the

Federal District Court for the Eastern District of Louisiana held

that the rule articulated in Dennis, though not binding on the

court, was persuasive. Wright v. Nat'l Interstate Ins. Co., No. CV

16-16214, 2017 WL 5157537, at *3 (E.D. La. Nov. 7, 2017). In

Wright, the plaintiff brought suit against defendant driver when

he allegedly struck plaintiff’s vehicle in Tangipahoa Parish. Id.

at *1. Plaintiff also brought a claim against defendant trucking

company for negligently allowing defendant driver to operate the

vehicle, for failing to train him, and for failing to maintain his

                                    7
   Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 8 of 10



vehicle. Id. at *1. The court held that the rule articulated in

Dennis was persuasive, and dismissed the negligent supervision,

hiring, and training claim against defendant trucking company. Id.

at *3.

     Like the defendants in Wright and Dennis, Evergreen has

stipulated that Mr. Jones was in the course and scope of his

employment when the alleged accident took place. Rec. Doc. 12-3 at

3. Plaintiff has not disputed that fact, and instead relies on the

fact that there is no binding case law saying that a cause of

action for vicarious liability and direct negligence of an employer

may not be maintained. This argument is unpersuasive.

     The synthesized rule promulgated by the Western District

comports with and in fact was derived in part from a case from the

Louisiana Third Circuit Court of Appeal, which came to the same

decision    in   a    factually    analogous    matter.    Liberstat   v.    J&K

Trucking, Inc., 00-192, p. 10 (La. App. 3 Cir. 10/11/00); 772 So.

2d 173, 179. In Liberstat, the plaintiffs alleged negligence on

the part of the defendant driver and negligence in hiring and

supervision on the part of the defendant employer. See generally

id. Plaintiff asserted that the trial court erred when it failed

to instruct the jury on defendant employer’s negligent hiring,

training,   and      supervision   of   the    defendant   driver,   and    also

asserted that the trial court erred when it equated respondeat

superior to all possible theories of recovery. Id. at p. 10; 179.

                                        8
      Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 9 of 10



       The Louisiana Third Circuit Court of Appeal held that the

trial court did not err in failing to instruct on the defendant

employer’s negligent hiring and training of the defendant driver.

Id. In its reasoning, the court explained:

       After a review of the record, this Court finds that the
       trial   court's   instructions   regarding   Patterson's
       possible liability are an accurate reflection of the
       law. Patterson, as Mr. Mitchell's employer, would be
       liable for his actions under the theory of respondeat
       superior. If Mr. Mitchell breached a duty to the
       Appellants, then Patterson is liable under the theory of
       respondeat superior. If Mitchell did not breach a duty
       to the Appellants then no degree of negligence on the
       part of Patterson in hiring Mitchell would make
       Patterson liable to the Appellants.

Id.    The   court    further   noted   that    the    failure   to    give   the

instruction was not error in this case, as any instruction as to

the    negligent     supervision,   hiring,     or    training   by    defendant

employer “was not appropriate” and sufficiently covered under the

theory of respondeat superior. See id.

       Accordingly,      in-step    with    both     Louisiana   and    Federal

jurisprudence        interpreting   Louisiana      law,   plaintiff    may    not

maintain both a negligence claim against Mr. Jones and a separate

claim for negligent supervision, hiring, and training against

Evergreen, when Evergreen has stipulated that Mr. Jones was acting

within the course and scope of his employment at the time of the

collision. As there is no issue of material fact and defendant

movants are entitled to a judgment as a matter of law, plaintiff’s




                                        9
   Case 2:19-cv-02219-ILRL-DMD Document 29 Filed 07/07/20 Page 10 of 10



claim   against   defendant    Evergreen   for   negligent   supervision,

hiring, and training is dismissed.

III. CONCLUSION

     For the reasons stated above,

     IT IS ORDERED that defendants’ motion for partial summary

judgment is GRANTED, dismissing claims against defendants for

negligent supervision, hiring, and training.

     New Orleans, Louisiana this 6th day of July 2020



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                    10
